EXHIBIT COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (in thousands, except ratio of earnings to fixed charges) The following table sets forth our consolidated ratios of earnings to fixed charges and preferred stock dividends for the periods shown.For purposes of computing the ratios, earnings represent income before taxes, extraordinary items and the cumulative effect of accounting changes, plus fixed charges.Fixed charges represent total interest expense plus an estimate of the interest within rental expense, including and excluding interest on deposits.Currently, we have no shares of preferred stock outstanding and have not paid any dividends on preferred stock in the periods shown.Therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is not different from the ratio of earnings to fixed charges. Year Ended December 31, 2008 2007 2006 2005 2004 Ratio of Earnings to Fixed Charges and Preferred Stock Dividends (Including Deposits): Earnings: Income before income taxes $42,187 $35,691 $47,644 $56,440 $73,671 Add:Fixed charges, net 112,434 112,254 93,812 77,769 68,173 Income before income taxes and fixed charges, net 154,621 147,945 141,456 134,209 141,844 Fixed charges Interest expense 111,302 111,147 93,340 77,341 67,776 Estimate of interest (1/3) within rental expense 652 598 472 428 397 Interest on unrecognized tax benefits 480 509 - - - Total fixed charges 112,434 112,254 93,812 77,769 68,173 Ratio of Earnings to Fixed Charges 1.38 1.32 1.51 1.73 2.08 Ratio of Earnings to Fixed Charges and Preferred Stock Dividends (Excluding Deposits): Earnings: Income before income taxes $42,187 $35,691 $47,644 $56,440 $73,671 Add:Fixed charges, net 52,456 36,493 37,153 36,711 30,300 Income before income taxes and fixed charges, net 94,643 72,184 84,797 93,151 103,971 Fixed charges Interest expense (excluding deposits) 51,324 35,386 36,681 36,283 29,903 Estimate of interest (1/3) within rental expense 652 598 472 428 397 Interest on unrecognized tax benefits 480 509 - - - Total fixed charges 52,456 36,493 37,153 36,711 30,300 Ratio of Earnings to Fixed Charges 1.80 1.98 2.28 2.54 3.43
